Citation Nr: 0517678	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970, including combat service in the Republic of Vietnam.  
His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned an initial evaluation of 10 percent disabling, 
effective July 14, 2003.  The veteran perfected a timely 
appeal of this claim to the Board.

In January 2004, the RO increased the disability rating for 
the veteran's PTSD to 30 percent disabling.

As the appeal regarding the evaluation of the veteran's 
service-connected PTSD involves an original claim, the Board 
has framed this issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by some occupational and 
social impairment, panic attacks, social isolation, 
depression, anxiety, irritability, some concentration and 
memory problems, chronic sleep disturbance, nightmares, 
intrusive memories, hypervigilance, and an exaggerated 
startle response.  

2.  The evidence shows that the veteran's PTSD is not 
productive total occupational and social impairment; nor are 
the veteran's symptoms productive of such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in July 2003, 
provided the veteran with notice of the types of evidence 
needed in order to substantiate his claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  The veteran was notified of specific 
evidence needed for his claim of PTSD, including details of 
combat related incidents that resulted in his condition and 
pertinent medical treatment records, and he was encouraged to 
send this information to VA.  The letter also attached 
information on the status of the veteran's claim, how he 
could help, what the evidence must show, and how Veterans' 
Service Organizations could help the veteran.  

The Board notes that, while the veteran was provided with an 
RO letter in connection with his claim of service connection, 
the veteran was not provided a letter notifying him of the 
requirements of the VCAA in connection with his claim for an 
increased rating.  In this regard, the Board notes that, 
because service connection has since been established for the 
veteran's claim, 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the veteran's claim of entitlement to a higher 
initial evaluation for his condition.  VAOPGCPREC 8-2003 
(2003). 

By way of an August 2003 rating decision and a January 2004 
Statement of the Case, the veteran was advised of the basic 
law and regulations governing his claim, and the basis for 
the rating assigned to his claim.  These documents, along 
with the July 2003 RO letter, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical records and a VA examination report, and 
statements submitted by the veteran in support of the claim.  
Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran has 
been given the opportunity to submit written argument.  
Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an initial evaluation in excess of 30 
percent for 
post-traumatic stress disorder (PTSD).

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When 
assessing a claim for increased rating, the current level of 
disability is generally of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often). chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the evidence shows that the veteran's service-connected PTSD 
warrants a 50 percent evaluation.  In reaching this 
determination, the Board notes that the veteran was afforded 
VA psychiatric examination in November 2003.  The record also 
contains a report of the veteran's private physician dated in 
July 2003.

The results of the November 2003 examination revealed that 
the veteran experiences problems with sleep and bad dreams.  
He reported bad dreams about two to three times per week and 
that he wakes up with panic attacks.  He has had three wives 
and at least five jobs over the years.  He is currently 
employed and has worked with the DOT in North Carolina for 
the past three years.  He reported that he is irritable, gets 
angry, and has an exaggerated sense of injustice.  He also 
reported some depression and startle reaction; he stated that 
the least little noise will wake him at night.  He indicated 
that he does not interact well with others and the he 
isolates himself.  The veteran stated that the Iraq war 
upsets him and that he thinks about Vietnam a lot.  He lives 
alone in a townhouse, has no hobbies, and mainly stays at 
home.  He stated that he watches some TV and is afraid to get 
out.  He visits with his sister and his mother some.  During 
the examination, the veteran appeared neatly groomed and 
behaved normally.  He was pleasant cooperative and polite.  
His speech was good with good grammar and vocabulary.  He was 
spontaneous and logical, not inhibited or vague.  There was 
no pressured speech, flight of ideas, or loose association.  
There were also no hallucinations, delusions, paranoia or 
ideas of reference.  He was not homicidal or suicidal.  He 
was found to have some low self-confidence.  He was also 
noted to have nightmares, intrusive memories, startle and 
hypervigilance.  In addition, the veteran was noted to have 
problems being around people, to isolate himself, and to have 
some panic attacks.  He was fairly depressed with psychomotor 
retardation, and was anxious with some irritability.  He was 
oriented times four and was alert.  The examiner noted that 
the veteran's judgment was good, his insight fair, and his 
intelligence average.  After the examination, the veteran was 
diagnosed with PTSD from Vietnam experiences, and was given a 
GAF score of 50.

The report of the veteran's private physician dated in July 
2003 shows that the veteran's symptoms include daily 
intrusive thoughts, distressing dreams four or five times per 
week, flashbacks, avoidance of conversations related to his 
service in Vietnam, anhedonia, detachment from others, severe 
chronic sleep disturbance, irritability and angry outbursts, 
some concentration and memory problems, hypervigilance and an 
exaggerated startle response.  The veteran also reported 
depressive symptoms, including depressed mood, decreased 
energy, frequent thoughts of death and crying spells.  The 
veteran also reported frequent panic attacks as often as 
three times per week, and frequent auditory and visual 
hallucinations or illusions, as often as three times per 
week.  The veteran also reported that he frequently hears 
noises or hears his name called.  The examiner noted that the 
veteran had been married three times and was currently 
employed in North Carolina State Government.  The veteran 
reported no hobbies and stated that he prefers to sit quietly 
at home by himself when not at work.  During the examination, 
the veteran was noted to be cooperative and dressed normally.  
The examiner noted the veteran to have depressed and anxious 
mood, affect congruent, thought process linear, with no 
hallucinations or delusions during the interview.  The 
veteran had no current suicidal or homicidal ideation.  His 
cognition was grossly intact and he was alert and oriented 
times three.  His judgment and insight were noted to be fair.  
After examining the veteran, the examiner diagnosed the 
veteran with PTSD and assigned a GAF score of 30.  And 
despite his current employment and family relationships, he 
concluded that veteran is unable to sustain social and work 
relationships and found the veteran to be permanently and 
totally disabled and unemployable.

Based on the foregoing, the Board finds that entitlement to a 
50 percent rating under Diagnostic Code 9411 has been shown.  
The evidence shows that the veteran has some occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as panic attacks more frequently than 
once a week; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Here the evidence reveals that the 
veteran has been married at least three times and has had at 
least five different jobs over the years.  He was noted to 
have problems being around people, to isolate himself, and to 
have panic attacks.  He also exhibited depressive symptoms 
with psychomotor retardation, and was anxious and irritable.  
His symptoms also include some concentration and memory 
problems, chronic sleep disturbance, nightmares, intrusive 
memories, hypervigilance, and an exaggerated startle 
response.  

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 50 percent.  The medical 
evidence affirmatively shows that, while the record indicates 
some difficulty with work settings and some problems 
establishing and maintaining effective relationships, as 
indicated by his three marriages and five jobs, the veteran's 
symptoms have not caused total social or occupational 
impairment.  In this regard, the Board observes that the 
veteran had worked at his current employment for three years 
at the time of his November 2003 VA examination, that he has 
participated in the treatment of his condition, and appears 
to be compliant with his medication regimen and with therapy.  
The veteran is also noted to be continuing visits with his 
sister and his mother.  In addition, his condition is not 
manifested by suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
Here, the Board notes that the veteran was neatly groomed and 
cooperative with normal behavior in both examinations.  He 
was pleasant, polite and displayed good speech and 
vocabulary.  He was spontaneous and logical, not inhibited or 
vague, and there was no pressured speech, flight of ideas, or 
loose association.  While his private physician noted some 
memory and concentration problems, during his VA examination 
he was able to remember his date of birth, social security 
number and address.  And while he did report frequent 
auditory and visual hallucinations or illusions to his 
private physician, his private physician did not report that 
any such phenomenon occurred during his examination of the 
veteran and the VA examiner found none in his examination.  
In addition, there is no evidence that the veteran suffers 
from delusions, paranoia or ideas of reference.  And both 
physicians reported that the veteran was not homicidal or 
suicidal.  Finally, the veteran was noted to be oriented 
times four (times three in the examination performed by his 
private physician) with good judgment, fair insight, and 
average intelligence.  And the veteran has not exhibited 
gross impairment in thought processes or communication; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 50 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to an initial 50 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 50 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.


ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, a 50 percent rating for PTSD is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


